In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Jacobson, J.), dated March 21, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in allowing the defendant to make a late motion for summary judgment. The Supreme Court has “wide latitude” in deciding whether to allow late motions for summary judgment (Williams v Nicolaou, 284 AD2d 451 [2001]). Here, the defendant filed its motion well in advance of trial, and the plaintiffs demonstrated no prejudice resulting from the consideration of the motion (see Coumbes v Taylor, 298 AD2d 351, 352 [2002]).
The Supreme Court properly granted the defendant’s motion for summary judgment. The defendant demonstrated its prima facie entitlement to judgment as a matter of law by establishing, inter alia, that there was no evidence that the condition complained of was present for a sufficient period of time for the defendant to have discovered and remedied it in the exercise of reasonable care (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]). Absent such evidence, constructive notice may not be imputed to the defendant (see Yearwood v Cushman & Wakefield, 294 AD2d 568, 569 [2002]). In opposition, the plaintiffs failed to raise a triable issue of fact. Santucci, J.P., S. Miller, Schmidt and Townes, JJ., concur.